Wells, J.
The report does not show that the taxes, as originally assessed to Brown, were “ invalid by reason of any error or irregularity in the assessment,” so as to authorize a re-assessment *272under Gen. Sts. c. 11, § 53. By § 8 of that chapter it would seem that they were properly assessed to Brown as occupant, and constituted a lien upon the real estate so taxed. After the defendant took possession, upon his promise to pay such portion of the taxes assessed to Brown as properly belonged to the real estate which he claimed, if the collector would procure the assessors to make the apportionment, it appears that the assessors did make a re-assessment, apportioning the taxes, and setting to the defendant such portion as was laid upon the real estate which he then held. Upon this modification of the assessors’ lists, which are committed with their warrant to the collector, (§ 38,) both counts of the declaration are based.
More than a year having elapsed after these taxes were committed to the collector, he was entitled, under Gen. Sts. c. 12, § 19, to bring an action in his own name for the amount of the taxes, if they had been properly assessed to the defendant.
The court are of opinion that if the assessors made the change in their lists by the defendant’s request, apportioning the taxes previously set to Brown, and setting to Brown only what was laid upon his other property, and to the defendant what was laid upon real estate which he claimed and held, the defendant cannot now object to the new assessment on the ground merely of a want of authority in the assessors, under the statute, to make such alteration or re-assessment. The parties having acted in reliance upon his declarations, and having thereby changed their situation, apparently discharging Brown from all liability for so much of the taxes as are now claimed of the defendant, it is contrary to good faith that he should be allowed to allege the invalidity of that which he himself has authorized to be done.
But assuming that the defendant did not authorize a change in the tax lists, but merely requested that the amount, laid upon real estate that he then held, should be ascertained, which may appear to be the fact upon another trial, and is, perhaps, the fair interpretation of this report, we think the plaintiff may still recover upon the ground of an express promise to pay the amount when ascertained. Compliance with the defendant’s request, or *273condition, that the plaintiff “ would get the assessors of Freetown to apportion” the tax, was a good consideration for such a promise. So would be forbearance at his request, especially if thereby the land became discharged of the lien. Any act done at the defendant’s request and for his convenience, or to the inconvenience of the plaintiff, would be sufficient. Train v. Gold, 5 Pick. 380. Amherst Academy v. Cowls, 6 Pick. 427. Hubbard v. Coolidge, 1 Met. 84. Upon the statements of the report, the existence of a sufficient consideration for the promise appears very obvious. Whether the declaration properly sets forth the consideration, does not seem to have been made a question at the trial.
Such a promise is not within the statute of frauds. It does not appear whether, as between Brown and the defendant, it belonged to Brown or the defendant to pay these taxes; but they were a lien upon the real estate which the defendant held. The promise is, not to be responsible for their payment as Brown’s debt, but as the defendant’s own debt. His agreement is entirely irrespective of any liability of Brown; and although payment by the defendant would operate to discharge Brown’s liability for the claim as a tax assessed to him, yet that would be the incidental result, and not the leading object or purpose of the defendant’s promise. It seems to us, therefore, clearly to come within the class of those which are held to be original promises. Nelson v. Boynton, 3 Met. 396. Curtis v. Brown, 5 Cush. 488. Alger v. Scoville, 1 Gray, 391. Browne on St. of Frauds, § 212. Fish v. Thomas, 5 Gray, 45. This last case is very closely in point.
The objection that the action upon such a promise should be in the name of the town, and not of the collector, cannot be maintained. It does not enure to the benefit of the town solely. The collector, by forbearance, becomes responsible personally for the tax, as if collected. The promise is in terms to him. It is one promise for the whole amount of state, county and town taxes; and he has no principal whose interest is such as to be entitled to enforce the promise in its entirety.
But, upon general grounds, undoubtedly an agent may sue *274upon a promise thus made in terms to himself. Colburn v Phillips, 13 Gray, 64.
These conclusions make it unnecessary to consider whether the defendant’s letter is a sufficient writing to answer all the requirements of the statute of frauds. The verdict must be set aside, and, according to the agreement of the parties, the case is to stand for trial.